Citation Nr: 1242626	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-32 259	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Whether an overpayment in the amount of $16,563.20 is valid.



ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1984 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that an overpayment had been created in the amount of $16,563.20.  


FINDINGS OF FACT

1.  An overpayment in the amount of $7,513.40 was created when the RO removed the Veteran's dependency allowance from his compensation payments for his wife and two step children in December 2008 because the Veteran had failed to return a dependency questionnaire in a timely fashion, and VA lost contact with the Veteran because he had failed to advise VA of his change in contact information when he moved.

2.  In December 2008, VA paid the Veteran $9,049.80, which was an action that the Veteran should have reasonably understood was an error.


CONCLUSION OF LAW

The debt of VA disability compensation benefits in the amount of $16,563.20 is valid.  38 U.S.C.A. §§ 1115, 1135, 5112 (West 2002); 38 C.F.R. §§ 3.1, 3.57, 3.204, 3.205, 3.213, 3.500 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran challenges the validity of a $16,563.20 debt that has been charged to him for overpayment of compensation due to his failure to notify VA of a change in his dependents status and an erroneous lump sum payment made to him in December 2008.  He contends that, had VA acted more quickly when it lost contact with him, the debt would not have been so much.

In the present case, the record shows that the Veteran was granted service connection for multiple residuals of a brain tumor effective December 22, 1986, the first day after his discharge from active service.  These disabilities were assigned a combined disability rating of 80 percent, which rating has been continued since that date.  In December 1998, the Veteran advised VA that he married in October 1998 (submitting his marriage certificate), and also stating that he had two step children.  In January 1999, he was sent a VA Form 21-686c, Declaration of Status of Dependents, and requested to submit this completed form, as well as birth and marriage certificates, which the Veteran did in February 1999.  Shortly thereafter, his disability compensation award was amended to include additional benefits for his spouse and two step children.  He was advised in the award letter that he was required to tell VA immediately if there was any change in the number or status of his dependents and that failure to do so would result in an overpayment that must be repaid.

In March 2007, VA sent the Veteran a letter advising him that it was his responsibility for reporting any changes in the number of his dependents and asking him to complete and return the enclosed Status of Dependents Questionnaire, which was on the back of the letter.  This letter further advised the Veteran that, if he did not complete and return the form to VA, the RO would reduce his award by the amount of benefits he was receiving for his spouse and step children.  The Veteran did not respond, and it was noted that there was no indication in the claims file that this letter was returned to the RO by the United States Postal Service.  In June 2008, a Report of Contact form indicates that the RO made multiple attempts to contact the Veteran at the telephone numbers of record; however, contact was not made as either there was no answer at the number or it was a wrong number.

By letter dated June 23, 2008, the Veteran was advised that the RO was proposing to reduce his compensation payments because he failed to respond to the request that he submit the form asking about his dependents, and the RO had been unsuccessful in its attempts to contact him by telephone.  The letter proposed to remove his dependents from his award starting in March 1999, the first month after the last time the RO knew the Veteran had dependents.  This letter was returned to the RO by the United States Postal Service as undeliverable.

In July 2008, the RO sent a letter to the Veteran's bank at which it had been depositing the Veteran's compensation payments, and requested the bank to furnish the Veteran's current mailing address.  The bank did not respond to this request.

By letter dated December 17, 2008, the RO notified the Veteran that it had reduced his compensation effective March 1, 1999, as proposed in the June 23, 2008, letter.  The RO, however, only removed the Veteran's spouse and one step child from the Veteran's award, effective March 1, 1999.  For an unknown reason, it continued payment of a dependency allowance for the other step child until he turned 18 on June 13, 2007.  This letter advised that an overpayment had been created and that a separate letter would be sent explaining how much was overpaid and how the debt could be repaid.  This letter was also returned to the RO by the Postal Service as undeliverable.

The record demonstrates that the amount of the overpayment created by the reduction of the Veteran's compensation payments as a result of removal of the dependency allowances was $7,513.40.  The record also demonstrates that VA erroneously paid the Veteran a lump sum retroactive payment of $9,049.80 on December 22, 2008.  It is not known why this payment was made to the Veteran, but the RO has clearly indicated that is was made in error.  The Board notes that the claims file does not demonstrate that the Veteran had any pending claims at that time to which such a payment may have been related.  (The Veteran has not disputed the fact that the payment was a mistake.)  These two amounts combine to make the overpayment amount of $16,563.20.

On January 1, 2009, a demand letter was sent to the Veteran advising him that the amount of $16,563.20 had been overpaid to him and that, because he was currently receiving VA benefits, VA planned to withhold those benefits until the amount overpaid is recouped.  He was told the withholding would begin in April 2009.  This letter was also returned by the United States Postal Service.  The record further indicates that the demand letter was resent to the Veteran in May 2009, obviously after he had responded to his not receiving his April 2009 payment.  He had provided a new address.  Another demand letter was sent in August 2009, presumably in response to notification of another change of address.

A Report of Contact dated December 22, 2009 indicates that the Veteran contacted the RO and finally advised it that he had been separated from his spouse since November 2001, although he was not divorced.  He further advised the RO that his spouse and his two step children left the household on January 23, 2002; that he does not know their whereabouts; and that this date was the last time he had contact with them.  By letter dated the same day, the RO readjudicated the Veteran's dependency allowance by adding back the spouse and one step child who had been removed as of March 1, 1999, and then removing the two step children effective January 24, 2002 (the first day after they left the Veteran's household) and removing the spouse effective February 1, 2002 (the first day of the month after the Veteran last had contact with her).  This action actually resulted in a retroactive payment due in the amount of $611.53, which was applied toward the debt owed by the Veteran.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law.  38 C.F.R. § 1.956(a).  Whenever VA finds that an overpayment of benefits has been made to a payee, the amount of such overpayment shall constitute a liability of such payee to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685(a), (c); 38 C.F.R. § 21.7644.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper  v. Derwinski, 1 Vet. App. 430 (1991). 

Overpayments created by retroactive discontinuance of an award are subject to recovery if recovery is not waived.  VA shall notify the debtor in writing of the exact amount of the debt; the specific reasons for the debt, in simple and concise language; of his right to informally dispute the existence or amount of the debt, as well as to request waiver of collection of the debt; and that these rights can be exercised separately or simultaneously.  If the debtor writes to VA and questions whether he or she owes the debt or whether the amount is accurate, VA will, as expeditiously as possible, review the accuracy of the debt determination, and if the resolution is adverse to the debtor, he or she may also request waiver of collection.  See 38 C.F.R. § 1.911. 

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the veteran was legally entitled to the benefits in question or, if the veteran was not legally entitled, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989); 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary was unaware that the payments are erroneous. 

For purposes of reducing or discontinuing compensation benefits, a statement by a claimant/payee setting forth the month and year of the change of status which would result in a reduction or discontinuance of benefits to that person will be accepted to establish the change in status, in the absence of contradictory information.  38 C.F.R. § 3.213(a). 

With regard to the overpayment in the amount of $7,513.40 resulting from the removal of the dependency allowances from the Veteran's compensation, the Board finds that such debt was valid.  The Veteran had been advised multiple times that it was his responsibility to advise VA immediately of any changes in the status of his dependents, which he failed to do until December 2009.  The March 2007 request for the status of the Veteran's dependents further advised him that his dependents would be removed from his award if he did not respond, which he did not.  Furthermore, the Board notes that, when the RO attempted to contact the Veteran to follow up on the March 2007 request for dependent status information, it was unable to reach the Veteran.  According to him, it was because he had moved.  He had not provided the RO with his updated contact information.

The Board notes that it is the Veteran's responsibility to advise VA of changes in address.  It is not the RO's responsibility to turn up "heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The RO made a reasonable attempt to contact the Veteran about this issue.  They initially sent him the letter in March 2007 requesting he complete the Status of Dependents Questionnaire, which the Board notes was not returned to VA by the Postal Service and thus it is presumed that the Veteran received it.  Moreover, he has not argued that he did not receive this letter.  Yet he failed to respond.  The RO then tried to contact him by telephone.  When it was not able to do that, the RO then sent the Veteran a letter proposing to reduce his compensation by removing his dependents (as he was advised in March 2007 this would happen if he failed to respond).  When this came back as undeliverable, the RO then tried to contact the Veteran's bank for his current address, but it received no response.  After waiting several months for a reply from the bank or the Veteran, the RO finally effected the reduction to the Veteran's compensation and issued the letter advising him of this and that an overpayment had been created in December 2008.  In addition, a January 2009 demand letter was also sent to the Veteran advising him of the overpayment amount and how the overpayment could be repaid.  These letters also were returned as undeliverable.

The Board notes that all of these letters were sent to the last known address for the Veteran and that all but the March 2007 letter was returned as undeliverable.  According to the Veteran's own statement, he had moved and was unaware of what was happening and that it was not until he did not receive his payment in April 2009 that he contacted VA and advised it that he had moved and what his current address was.  The Veteran argues that this should have been done earlier and then VA would have found him earlier.  The Board notes, however, that the RO acted in an expeditious manner from the time in determined that it had lost contact with the Veteran until the time that it stopped his payment to recoup the overpayment.  Moreover, there is no requirement that VA periodically investigate the whereabouts and status of payees to ensure that overpayments are not created or mitigated.  It was the Veteran's duty to keep VA apprised of his current contact information, including address and telephone number(s).  It was not in any way VA's responsibility to hunt the Veteran down when it lost contact with him to apprise him of what it was doing.  The Board finds, therefore, that the Veteran was solely responsible for the loss of contact with VA.  Furthermore, it is the Veteran's failure to advise VA of his dependents' status that initiated this action by the RO in the first place.

As an aside, the Board notes that it appears that the actual overpayment created by the December 2008 letter was in error and should have been more because the RO failed to remove one of the Veteran's step children from his award until June 2007 when he turned 18 although there was no reason why this step child was not removed like the other one was.  This error was acknowledged by the RO in the June 2010 Statement of the Case.  So in actuality, the overpayment created in December 2008 should have been higher.  The Board notes, however, that any error is now moot as the Veteran provided his dependency status information in December 2009 and the RO immediately readjudicated his allowable compensation  pursuant to that information.  This readjudication actually resulted in a retroactive payment due the Veteran in the amount of $611.53, which was correctly applied to the overpayment.  Consequently, the readjudication in December 2009 that determined the Veteran's entitlement to dependency allowance for his spouse and two step children corrected any error initially made in December 2008 and, thus, the December 2008 error in allowing a dependency allowance for one step child to continue until June 2007 was rendered moot.

For the foregoing reasons, the Board finds that the creation of the overpayment resulting from the reduction of the Veteran's compensation by removing his dependency allowances was valid.  The Veteran was advised in the March 2007 letter of what action would be taken should he fail to respond, and the RO took reasonable action to move the case along once it determined that it had lost contact with the Veteran.  The Board notes that, had the Veteran responded to the March 2007 letter, he would have eliminated some of the debt owed by him since he reported in December 2009 that his spouse had left with her children in January 2002.  Consequently, it was the fact that the Veteran failed to immediately advise VA in 2002 of his change in dependency status when his wife and her children left his household, that he failed to respond to the March 2007 letter inquiring about his dependents' status, and that he failed to keep VA apprised of the change in his contact information that ultimately contributed to the amount of the overpayment, not VA's actions.

With regard to the overpayment of $9,049.80, the Board notes that the RO has admitted that this lump sum payment made to the Veteran on December 22, 2008, was a mistake.  In further admits that it did not send him a letter acknowledging the error and advising him that he would have to pay this amount back.  The Board further notes that there is nothing in the claims file to indicate how or why this error was made.  Consequently, this payment was made due to administrative error.  The Board finds, however, that the Veteran should have known that the payment was in error and that he would be required to pay it back to VA.  

The Veteran argues that the check was deposited into his checking account with no information as to the sender.  He also states that he was never contacted by anyone by any means concerning this check or the possibility of it being erroneous.  Rather it was just added to the "other debt" and turned over to Debt Management for collection.  The Board does not find this argument persuasive.  The Board finds that, even if he was never contacted by VA about the erroneous deposit and that either his bank statement or online banking (however he reviewed the deposit) did not provide sufficient detail for him to determine who deposited the money, a simple inquiry to his bank would have resulted in that information.  Furthermore the Board finds that the Veteran's receipt of an expectedly large deposit into his checking account, especially from an unknown recipient, should have made him aware that such payment was erroneous and make him suspect that he would have to pay this back to the depositor.  If he was aware that the payment came from VA, then he should have been aware that such payment was erroneous because he had no pending claims with VA at that time that would have resulted in such a payment.  Consequently, the Board finds that this overpayment was not the result of "sole administrative error" because the Veteran should have been aware of the erroneous nature of the payment.  The creation of the overpayment was, therefore, valid.

For the foregoing reasons, the Board finds that the creation of the overpayment in the amount of $16,563.20 was proper, and the Veteran's appeal must be denied.


ORDER

The overpayment in the amount of $16,563.20 is valid; the appeal is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


